Citation Nr: 0814247	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-29 031	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his friend




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
July 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, and a May 2003 rating decision by 
the RO in Lincoln, Nebraska.  

The veteran was afforded a Travel Board hearing before 
another Board member in December 2004.  VA regulations 
require that the Board Member who conducts a hearing shall 
participate in making the final determination of the claim.  
38 C.F.R. § 20.707 (2007).  The Veterans Law Judge who 
presided over the veteran's December 2004 hearing is no 
longer employed by the Board.  Consequently, the veteran was 
apprised of this in correspondence dated in February 2008, 
and was offered another hearing before another Veterans Law 
Judge who would then decide this case.  He was told in that, 
if he did not respond within 30 days, it would be assumed 
that he did not want another hearing.  Because the veteran 
has not responded, the Board assumes that the veteran does 
not want another hearing and therefore will proceed to 
adjudicate the claims.  

The Board notes that in a statement received in January 2003, 
the veteran averred that, in addition to the eye disability 
he was claiming had resulted from an explosion in service, 
his ears were visibly deformed as a result of the explosion.  
Since no claim of service connection for ear deformity has 
been developed, it is referred to the agency of original 
jurisdiction (AOJ) for appropriate action.  




FINDINGS OF FACT

1.  The veteran does not have hepatitis C that is related to 
his military service.  

2.  By a June 1991 rating decision, the RO denied service 
connection for residuals of a blast injury to the face with 
eye disability; the veteran did not appeal the denial of 
service connection.  

3.  The evidence received since the June 1991 rating decision 
is either cumulative or redundant, or does not bear directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for an 
eye disability has not been received.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 20.200, 
20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2001, October 2002, January 2003, March and October 2004, and 
September 2005.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
has also been instructed regarding the basis for the prior 
denial of service connection for an eye disability and of 
what was required to reopen the previously denied claim.  He 
was told of what was required to substantiate an underlying 
claim of service connection.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured an examination in furtherance of his 
claim.  In the course of the Board's previous remand the RO 
sought additional medical evidence in support of the 
veteran's claims, but, in each instance, the agency queried 
indicated that the records sought were not found.  The Board 
therefore concludes that no further efforts to obtain those 
records are required.  38 C.F.R. § 3.159(c)(2).  VA has no 
unmet duty to inform or assist.

II.  Hepatitis C

The veteran contends that his current hepatitis C was 
contracted in service.  The veteran's SMRs show that he was 
diagnosed with and treated for an unspecified hepatitis while 
on active duty in July 1977.  There was no subsequent mention 
of the hepatitis in the SMRs that followed, and no mention 
was made of it on his separation examination in May 1981.  He 
contends that his currently diagnosed hepatitis C is 
etiologically related to the hepatitis with which he was 
diagnosed in service.  

The veteran was afforded a VA examination in March 2003 in 
connection with this claim.  The examiner noted that 
hepatitis C virus testing in October 1998 was positive.  The 
examiner also noted that review of the veteran's case file 
and computerized medical records revealed that he had a long 
history of polysubstance abuse and alcoholism, though he 
denied any intravenous drug abuse.  The veteran expressed to 
the examiner that he believed that he got hepatitis C from 
multiple tattoos that he received in Korea in 1971 and 1972, 
and also related that he had gotten a single tattoo while 
serving at Ft. Bliss, Texas, at which, the record shows, he 
was based for several months in 1981 immediately prior to 
discharge.  The Board notes that the veteran has since 
averred in writing and in testimony at his hearing that his 
tattoos were not obtained until 1999, the year after his 
apparent diagnosis of hepatitis C.  

The examiner noted that current science knows that there are 
multiple possible possibilities for contracting hepatitis C, 
any one of which could have caused the veteran's hepatitis C.  
The examiner noted that the veteran denied intravenous drug 
use, but nevertheless, based on the veteran's long history of 
polysubstance abuse, opined that any one of these could have 
caused the veteran's hepatitis C.  The examiner provided a 
May 2003 addendum in response to a query from the RO that 
asked whether the veteran's current hepatitis C is related to 
the hepatitis that was diagnosed in service.  The examiner's 
opinion was that current hepatitis was not related to 
service.  He noted that the hepatitis diagnosed in service 
was not specifically identified as to type, but that, based 
on the veteran's symptoms at the time, it was most likely 
hepatitis A.  The examiner concluded that the veteran had 
hepatitis A in service, that he now has hepatitis C, and that 
they are two separate entities.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Here, there is medical evidence of a current disability, 
hepatitis C.  There is also medical evidence that the veteran 
was diagnosed with an unspecified hepatitis while in service.  
However, there is no medical evidence of a nexus between the 
veteran's military service and his currently diagnosed 
hepatitis C.  As noted, the medical opinion of the VA doctor 
who examined him is that not only was the in-service 
hepatitis most likely hepatitis A, it was also not related to 
the veteran's current hepatitis C.  The examiner moreover 
opined that the hepatitis C could have been caused by any of 
the high risk substance abuse activities in which the veteran 
engaged after service.  

The Board also notes that the veteran's separation 
examination made no mention of hepatitis or of any sequelae 
related to the earlier diagnosed hepatitis, and that it was 
not until 1998-more than 17 hears after discharge-that the 
veteran was diagnosed with hepatitis C.  Given the very long 
period of time between discharge from the Army and diagnosis 
of hepatitis C, and because of the lack of symptoms during 
that period, there is no showing of continuity of 
symptomatology after service as is required to support a 
finding of chronicity.  

The Board acknowledges the veteran's contention that his 
current hepatitis C is related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his hepatitis C have no probative value.  What remains is 
a March 2003 medical opinion that stands uncontradicted in 
the record.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's hepatitis C is not traceable to disease or injury 
incurred in or aggravated during active service.

III.  Eye Disability Claim

The veteran's eye disability claim, claimed as a residual of 
a blast injury said to have occurred in service, was denied 
in a rating decision issued in July 1991.  The same rating 
decision also granted service connection for residuals of 
lacerations to the right knee and right forearm, each rated 
as non-compensably disabling.  Immediately thereafter, the 
veteran submitted a letter contending that his disabilities 
had gotten worse, and requesting an examination to determine 
whether an increase in his disability ratings was warranted.  
In response, the RO sent the veteran a letter noting that he 
was only service connected for the right knee and right 
forearm disabilities, each rated at zero percent, and that if 
he believed that these disabilities warranted a compensable 
evaluation, he should send evidence that had not been 
considered previously.  The veteran did not respond to this 
request.  The next correspondence from the veteran was not 
received until June 2001.  Thus, the evidence shows that the 
veteran never appealed the 1991 denial of service connection 
for an eye disability.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For those claims to reopen a finally decided claim that were 
received prior to August 29, 2001, as the case here, evidence 
is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  The Board notes that the regulation was amended 
effective August 29, 2001.  However, because the veteran's 
claim to reopen was received prior to the effective date of 
the amended regulation, the old definition must be used.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

At the time of the denial in July 1991, the evidence of 
record consisted of the veteran's SMRs and his claim and 
other statements that the alleged injury occurred as a result 
of a stove that exploded in his face in May 1981 while 
serving in the Army at Ft. Bliss, Texas.  

The evidence received since the July 1991 denial of service 
connection consists primarily of medical records, most of 
which are completely unrelated to the instant claim.  The 
medical records do show that the veteran has been diagnosed 
with hepatitis C.  Also added to the record are the written 
statements and testimony of the veteran and his 
representative attesting that the veteran injured his face 
and eyes in an explosion in the spring of 1981, and that he 
was evacuated to and treated for injuries at Ft. Bliss.  

After consideration of all of the evidence submitted since 
the RO's July 1991 denial of service connection for a eye 
disability, the Board finds that, while there is much new 
evidence that was not previously of record, it is not new as 
defined in the regulation because it is either cumulative or 
redundant.  Specifically, any of the newly received evidence 
that relates to the veteran's eyes restates previously made 
claims that the averred eye injury occurred as a result of an 
explosion in service in 1981, which falls into the category 
of cumulative or redundant.  

The Board also finds that the newly received evidence is not 
material because it does not bear directly and substantially 
upon the specific matter under consideration, or because, by 
itself or in connection with evidence previously considered, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Most of the new 
evidence does not bear directly and substantially upon the 
specific matter under consideration because it is not in any 
way related to this claim.  The evidence that does relate to 
the claim is, as noted, cumulative or redundant.  Finally, 
the new evidence is not material because it does not provide 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability because, as 
previously noted, it merely repeats what was known or 
contended prior to the 1991 decision.  

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for an eye injury has not been 
received, and the application to reopen will therefore be 
denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hepatitis C is denied.  

New and material evidence having not been received to reopen 
the veteran's claim of service connection for an eye 
disability, the application to reopen is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


